DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gantz (US 10,188,955).  Gantz discloses:
With regard to claim 1 - A mobile fitness center, comprising: 
a platform 110; 
at least two wheels supporting said platform 110; 
two longitudinal sides comprising 122 at least one door 128 located on at least one of said two longitudinal sides; 
a back end comprising a boarding-ramp 150 assembly attached to said platform comprising at least one rotatable panel rotatable to a first and second position, wherein in said first position said rotatable panel is closed and in said second position said foldable panel is open; 
a tow hitch 112 located on said platform configured to attach to a vehicle; 
at least one stabilization bar (“The entertainment environment also has jacks positioned at each rear corner of enclosure. The jacks can be lowered and used to prevent excessive movement when event attendees occupy the entertainment environment.”); and 
a front end comprising at least two panels configured to form a wedge shape (Fig. 3).



With regard to claim 3 - discloses wherein said floor is defined by said two longitudinal side walls 122,124, said front end's two panels configured to form a wedge shape, and said back end attachment point to said at least one rotatable panel 150.

With regard to claim 5 - discloses wherein the boarding-ramp 150 assembly is attached to the edge of the platform at a corresponding edge of said panel by a rotatable joint (“In the preferred embodiment the ramp 150 is rotably connected to the mobile platform 110. In this manner the ramp 150 may be rotated down so that the end touches the ground and permits users to walk up to the deck area 140. When the trailer is not in use the ramp 150 may be rotated upward so that it forms a complete rear wall and barrier to the deck area 140.”).

With regard to claim 7 - discloses further comprising a top crowning 170 around the top exterior of said mobile fitness center.

With regard to claim 11 – further comprising a stabilization bar located near the back end of said platform.

With regard to claim 13 – further comprising a ceiling 170.

With regard to claim 17 - A mobile fitness center, comprising: 
an elongated workout room 120 having five sides 122,124,126, a ceiling 170 and a floor, wherein two of said five sides form a wedge-shaped front end (Fig. 3), a back end further comprising 
a trailer 110 comprised of a frame having five sides, four wheels and a tow hatch 112; 
wherein, said elongated workout room is connected to said trailer 110.

With regard to claim 18, Gantz discloses wherein two of the five sides of said trailer 110 form a wedge-shaped front end.

With regard to claim 19, Gantz discloses wherein said wedge-shaped front end of said elongated workout room is attached to said wedge-shaped front end of said trailer 110.

With regard to claim 20, Gantz discloses further comprising a side door 128 located on said elongated workout room.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco (US 9,750,999) in view of Brand (US 9,919,638).  Monaco discloses:
With regard to claim 1 - A mobile fitness center, comprising: 

at least two wheels 130 supporting said platform 100; 
two longitudinal sides 104; 
a back end comprising a boarding-ramp 106 assembly attached to said platform comprising at least one rotatable panel rotatable to a first and second position, wherein in said first position said rotatable panel is closed and in said second position said foldable panel is open; 
a tow hitch 146 located on said platform configured to attach to a vehicle; 
at least one stabilization bar 108; and 
a front end 114 comprising at least two panels configured to form a wedge shape.
Though Monaco discloses a door 116 disposed in the wedge-shaped front end, Monaco fails to explicitly disclose comprising at least one door located on at least one of said two longitudinal sides.  Brand teaches: A mobile fitness center, comprising: 
a platform 12; 
at least two wheels 14 supporting said platform 12; 
two longitudinal sides comprising at least one door 17 located on at least one of said two longitudinal sides; 
a back end; 
a tow hitch 14 located on said platform 12 configured to attach to a vehicle; and 
a front end comprising at least two panels configured to form a wedge shape (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mobile fitness center of Monaco with the teaching of Brand such that the longitudinal sides to allow for easier access of the entirety of the center without having to open the large back end.



With regard to claim 3, Monaco discloses wherein said floor is defined by said two longitudinal side walls 104, said front end's two panels 114 configured to form a wedge shape, and said back end attachment point to said at least one rotatable panel.

With regard to claim 4, Monaco discloses including a variety of storage solutions for the wedge-shaped front end of the center.  Yet Monaco fails to explicitly disclose wherein a bench is attached to said floor on the area of the floor that is defined by said front end's two panels configured to form a wedge shape.  Brand teaches a storage solution that includes a bench top disposed in the wedge-shaped front portion of the center, as seen in Fig. 10  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center of Monaco with the teaching of Brand such that the front end includes a bench to allow for storage that also allows for a person to sit or place other items upon the top thereof.

With regard to claim 5, Monaco discloses wherein the boarding-ramp 106 assembly is attached to the edge of the platform at a corresponding edge of said panel by a rotatable joint (“Illustrated in FIG. 1A is a perspective view of an embodiment of an unfolded mobile fitness unit 100. The mobile fitness unit may comprise a central floor 102, side panels 104, a rear panel 106, each joined to the central floor by hinges, pins, or similar fasteners allowing one degree of freedom or rotation of side panels 104 and rear panel 106 while restricting translation of the panels.”).



With regard to claim 8, Monaco discloses wherein said two longitudinal sides 104 are made of sheet metal (“The panels, roof, and floor may be made out of any suitable material, including aluminum, steel, wood, wood paneling, or other material.”).

With regard to claim 9, Monaco fails to explicitly disclose a roof fan or air conditioner.  Brand teaches including an air conditioner (“The building can include an air conditioner.”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center of Monaco with the teaching of Brand such that the center includes an air conditioner to allow for comfortable use of the center in all exterior conditions.

With regard to claim 11, Monaco discloses further comprising a stabilization bar 108 located near the back end of said platform 100.

With regard to claim 12, Monaco discloses further comprising a weight rack 140,142 mounted to a floor located on said platform.

With regard to claim 13, Monaco discloses further comprising a ceiling 110.

With regard to claim 14, Monaco discloses wherein a punching bag is attached to said ceiling (“The mobile fitness unit may include a frame for performing pull-ups or chin-ups; supporting weights for 

With regard to claim 15, Monaco fails to disclose wherein said ceiling further comprises an air vent.  As noted above, Brand teaches an air conditioner that is situated on the roof of the center.  Therefore, Brand teaches an air vent disposed in the ceiling of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center of Monaco with the teaching of Brand such that the ceiling includes a vent to accommodate the air conditioning system and better control the interior climate.

With regard to claim 16, Monaco fails to explicitly disclose further comprising a mobile air vent located on at least one of said two longitudinal sides.  Brand teaches including supply and return vents and windows, which act as air vents, disposed in the side walls of the center.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center of Monaco with the teaching of Brand such that the side walls include vents to keep the interior from getting musty and foul through circulating the air.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monaco and Brand as applied to claims 1-5, 7-9, and 11-16, above, and further in view of Montgerard (US 4,643,476).  Monaco and Brand fail to disclose further comprising one or more attachment points located on the longitudinal side walls, wherein said one or more attachment points are capable of connecting ropes or elastic bands.  Montgerard teaches a mobile center having wall attachment points 121,122,123 on the walls thereof.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Monaco and Brand as applied to claims 1-5, 7-9, and 11-16, above, and further in view of Ting et al (US 7,360,813).  Monaco and Brand fail to disclose further comprising a step connected to said platform.  Ting teaches it is well-known in the art to include a step 9 leading up to a platform of a mobile center to allow for people to sit and aid in stepping up into the center.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center of Monaco and Brand with the teaching of Ting so as to include a step connected to the platform to allow for people to sit and aid in stepping up into the center.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 12, 2021